Exhibit 10.01

 

[ex10-1_001.jpg]

 

Agreement to render independent board member services between

 

Mr. Boaz Wachtel, with a registered address (P.o.B 3577) herein after referred
to as (BW) #11 Alon St, Kfar Netter 40593 Israel

 

and

 

(Natur International Corp., a public company incorporated under the laws of the
State of Wyoming, USA and with a registered address at (Jachthavenweg 124, 1081
JK Amsterdam, the Netherlands, herein after referred to as NIC.

 

1.CONSIDERATION.

 

The board of NIC has approved a resolution appointing Mr. Boaz Wachtel
(hereinafter referred to as BW) as independent director and board member of NIC.
This decision is reflected in the board resolution dated July 8, 2019.

 

BW is willing to offer his services as independent board member. These services
are described in article 2 of this Agreement. The Parties explicitly do not
intend to conclude an employment agreement between NIC and BW. BW is free to
independently decide in what way he wishes to carry out the responsibilities
connected to his independent board-membership.

 

This Agreement is entered into for a period of 4 years with the option for a
re-assignment as independent board member for another 4 years and shall be
effective as of September 1, 2019. The terms and conditions shall remain in full
force and effect until terminated earlier in accordance with the provisions of
this Agreement (hereinafter the “Term”).

 

This agreement will stipulate the terms, arrangements and conditions for NIC as
well as for BW to which both parties have agreed to adhere to.

 

2.RESPONSIBILITIES

 

a)BW shall provide advice in his role as independent board member (hereinafter
the “Services”) to NIC regarding the Business;

 

b)Independent board member’s primary role is to make the decisions according to
the mandate given by the Bylaws of the company and to act as a check and balance
on the acts of management. An independent board member is familiar with the
fundamentals of the company’s business and be informed about the company’s
activities, all with a view to safeguarding the assets of the company and
protecting the interests of all shareholders as a whole and discharging their
duties with reasonable diligence. Independent directors play an active role in
various committees as set up by the company to ensure good governance;

 

c)As a member of the Board, BW is co-responsible for the appointment and
dismissal of the CEO and CFO of NIC.

 

d)BW accepts the afore-mentioned assignment and therewith accepts full
responsibility for correctly carrying out the agreed assignment as independent
board member.

 

e)BW will organize his activities independently.

 

1

 

 

[ex10-1_001.jpg]

 

3.THIRD PARTIES

 

BW can provide services to third parties as long as this is not contrary to the
provisions of this Agreement, including the non-competition clause, IP clause
and confidentiality clause.

 

4.COMPENSATION

 

a)During the Term of this Agreement, NIC will pay BW as compensation for the
independent board membership a fee, excluding VAT (the “Fee”):

 

a)A base fee of EUR 2.000 per month.

 

b)For every day worked during a month, including the preparation for and
physical attendance - or by means of approved telecommunications - of official
board and any board committees meetings and other tasks and activities asked for
by the company, NIC will pay a fee of €1.000 per day up to a maximum of €15.000
in any single month, including the base fee compensation for the board
membership. It is explicitly agreed that services as committee member or other
additional projects or services are included in this fee arrangement.

 

c)The Fee payable and (if applicable) the expenses incurred by BW in relation to
the assignment performed, will be paid to BW in arrears on the 10th day after
the month ended (the “Payment Date”), unless such date is not a business date
(in which case the Payment Date will be the next business day).

 

d)NIC shall reimburse BW for reasonable costs incurred by BW in connection with
the provision of the assignment (such costs are referred to as the “Expenses”).
All Expenses have to be pre-approved by a representative of the executive board.

 

e)No later than 1 week prior to each Payment Date, BW will provide NIC with an
invoice setting forth the Fee payable and (if applicable) expenses incurred by
BW in relation to the assignment performed during the respective month (the
“Invoice”). If expenses are incurred, BW has to specify the nature and amount of
the expenses incurred and provide supporting documents per expense together with
the Invoice.

 

f)(NIC will grant BW the right, which right BW may accept at its sole
discretion, to acquire a number of shares equal to approximately 1 percent in
the issued and outstanding capital of NIC, each with a nominal value of $.038
(together the Shares), subject to (i) the terms and conditions of a separate
Agreement to be entered into between NIC and BW and (ii) the requirements
resulting from the Articles of Association of NIC and the shareholders agreement
in relation to NIC. (a copy of both documents has been provided to BW (the
Shares Right).

 

All Shares shall be granted under the Israeli Incentive Awards Plan (the “Plan”)
and Shares shall be subject to the terms and conditions of the Plan and an Award
Agreement to be executed between BW and (NIC).

 

Furthermore, all Shares shall be granted to BW as a director of NIC, under
Section 102 of the Income Tax Ordinance [New Version], 1961 (the “Ordinance”),
in accordance with the taxation route (capital gains) that shall apply to NIC at
the date of grant (the “Taxation Route”).

 

Notwithstanding anything to the contrary, the Shares shall only be granted after
fulfillment of any procedure required by Section 102 of the Ordinance with
regard to grants made under the Plan and in accordance with the Taxation Route.

 

2

 

 

[ex10-1_001.jpg]

 

g)In the event BW is structurally not available to NIC for a period longer than
2 months, irrespective of the reasons thereof, parties will mutually decide to
suspend payment of the base fee and the executive board has the right to
terminate the agreement.

 

h)NIC will provide BW with a proper and market conforming D&O Insurance with a
minimum coverage of $1 million per event. This amount will be adjusted from time
to time to follow the growth and increasing complexity of the company and is
intended to increase to $5 million per event by January 1, 2020. NIC will
safeguard and fully indemnify BW against any claim form third parties coming
forth from actions by the company or decisions taken by the Board, except for
gross negligence at the side of BW.

 

5.SEPARATE AGREEMENT

 

a)A separate agreement will be composed to further detail the Shares Right upon
the discussion with the corporate tax advisors of NIC. This agreement will
include the above (paragraph 4.2.1) and the following principles:

 

i)The share price is based on the last funding that took place prior to signing
this agreement which is $0.038.

 

ii)The total allocation is 1 percent of the outstanding shares.

 

iii)The Shares Right will be vested over a period of three years, unless a
change of control (sale of 90% of the entire issued and outstanding shares in
the capital of NIC to any third party appears prior to this date. In that case
the Shares Right will be vested immediately for BW to participate in this sale;

 

iv)The Shares Right shall vest in quarterly installments on the first calendar
day of each quarter following the start date of this agreement, but to a maximum
of 1/3 per calendar year until such Shares have become vested in full;

 

v)In all instances of termination of the Agreement, the already vested shares
will be transferred to BW) with a lock-up until the end of the three years
period.

 

b)The Shares Right is subject to the adherence by BW to the Shareholders
Agreement of NIC and the terms and conditions thereof (as amended and restated
from time to time), including the transfer restrictions, automatic dilution, the
Tag-Along Right and Drag-Along Right and USA SEC listing requirements.

 

c)BW agreeS that it will not directly or indirectly, sell, hypothecate, pledge
or otherwise encumber or dispose of, by operation of law or otherwise
(collectively Transfer) any Shares Right or Shares to be acquired as a result of
the exercise of the Shares Right to any (third) party other than with the
approval of the Board.

 

6.INTELLECTUAL PROPERTY

 

a)The Parties acknowledge and agree that all intellectual property rights and
know- how of the Company rests solely and exclusively with the Company and all
of BW Intellectual property and know-how rests solely and exclusively with BW,
unless assigned in writing by BW to the Company under a separate IP assignment
agreement entered between NIC and BW with respect to certain IP.

 

b)Reserved.

 

3

 

 

[ex10-1_001.jpg]

 

7.NON-COMPETITION

 

a)For a period of one year after termination of this Agreement, BW is not
allowed, without the prior written approval of NIC to set up, carry on, alone or
with others, or cause to carry on, either directly or indirectly, a business
that is in the field of infused cannabinoids (the “Business”) or any affiliated
company in the Netherlands, the UK, or any other country in which NIC operates,
or to have a beneficial interest (> 5%) in such a business or to work for such a
business in any way, whether or not for payment.

 

b)Furthermore, for one year after termination of this Agreement, BW is not
allowed, without the written approval of NIC, to work in any way for, approach
or maintain business relationships with business relations of NIC and/or any
affiliated company, including but not limited to any service provider, agent,
distributor, customer or supplier of NIC in the Business, unless the business
relation was a contact of BW prior to this Assignment with NIC. The above is
irrespective of who first contacted whom.

 

8.TERMINATION

 

a)Both parties can terminate the offering of the assignment as independent board
member by written notice, considering a notice period of three (3) months. The
resignation of BW as independent director also leads to the termination of this
agreement.

 

b)The termination of this Agreement shall take effect three (3) months after the
date on which the Board of NIC has adapted the resolution following the decision
in writing to terminate the contract.

 

c)Notwithstanding the provisions of clause 8.a and 8.b, a Party may terminate
this Agreement with immediate effect by giving a written notice to the other
Party upon the occurrence of any of the following events:

 

ibankruptcy, suspension of payments, dissolution, settlement with creditors,
legal merger or demerger of the other Party; or

 

iia serious infringement or breach by the other Party of any of its obligations
under this Agreement, which has not been remedied within 14 (fourteen) days as
of the date on which the terminating Party has given to the other Party a
written notice of such infringement or breach.

 

9.CONFIDENTIALITY

 

a.Confidential Information;

 

For the purpose of this Agreement “Confidential Information” means all
information relating to NIC or any of its affiliates (including, but not limited
to, any part of its business, operations, administration, processes, product
information, financial affairs, trade secrets, and know how), existing clients
and prospective clients and investors.

 

4

 

 

[ex10-1_001.jpg]

 

For the avoidance of doubt, it is noted that Confidential Information includes
all matters concerning the Storms- Vleeschdrager family and their Family Office
(STB Family Office Services B.V.).

 

b)Confidentiality undertaking;

 

BW will undertake:

 

i.the utmost care to keep all Confidential Information securely and in
confidence and not to disclose such information to anyone, save to the extent
permitted pursuant to the provisions of this Agreement;

 

ii.to ensure that all Confidential Information is protected with security
measures and a degree of care that would apply to its own confidential
information (which shall be no less than reasonable care and discretion); and

 

iii.not to use the Confidential Information otherwise than for the purposes of
or as envisaged by this Agreement and shall not disclose it to any Person, other
than as permitted under this Article.

 

c)Exceptions;

 

These confidentiality terms shall not apply to the disclosure of Confidential
Information if and to the extent:

 

i.the disclosure is required by applicable law;

 

ii.the disclosure is required by the rules of any securities exchange on which
securities of the Receiving party or any related party thereof are, or are to
be, listed;

 

iii.the disclosure is required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body; or

 

iv.that such information is in the public domain other than through breach of
this Agreement;

 

d)Disclose confidential information;

 

BW may disclose certain Confidential Information on a confidential basis to a
third party in connection with the Services it is performing on behalf of NIC
after written approval of NIC, provided that BW makes each such recipient aware
of the obligations of confidentiality assumed by it under this Agreement and
provided that it uses all reasonable endeavors to ensure that such recipient
complies with those obligations as if it were a party to this Agreement.

 

e)Return information and documents

 

Upon termination of this Agreement, BW shall immediately return to NIC any
documents, correspondence or other information carriers or copies of any such
items belonging to NIC or any other member of the group, which are in the
possession of BW at the time of termination.

 

f)Survive termination;

 

Notwithstanding the other provisions of this Agreement, the Parties agree that
the provisions of this clause shall survive the termination of this Agreement.

 

5

 

 

[ex10-1_001.jpg]

 

10.Reserved.

 

11.MISCELLANEOUS

 

a)Assignment

 

Neither Party may assign its rights and/or obligations under this Agreement
without the prior written consent of the other Party.

 

b)Previous arrangements

 

NIC and BW agree that the terms and conditions of this Agreement shall replace
all previous arrangements, promises and agreements, whether oral or in writing,
between NIC and BW in respect to his independent board member position.

 

c)Amendment

 

This Agreement shall not be amended unless in writing signed by both Parties.

 

d)Partial invalidity

 

Should any of the provisions of this Agreement be held to be invalid, void or
unenforceable, the remaining provisions shall nevertheless remain in full force
and effect.

 

e)Counterparts

 

This Agreement may be executed in two or more counterparts, all of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute to be one and the same Agreement binding on both Parties.

 

f)Electronic signatures

 

Electronic signatures shall have the same legal effect as original signatures.

 

g)Governing Law and Jurisdiction

 

This Agreement shall be governed by the laws of the state of New York, USA.

 

h)Any dispute arising under this Agreement or from further Agreements,
arrangements or undertakings resulting from this Agreement shall be submitted to
the competent court in New York, USA, to the exclusion of any other court.

 

SIGNATURE PAGE TO FOLLOW.

 

6

 

 

[ex10-1_001.jpg]

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement in duplicate.

 

Natur International Corp.       R.D. Huisman, CFO       /s/ R.D. Huisman      
Date: September 5, 2019       Mr. Boaz Wachtel       /s/ Boaz Wachtel      
Date: September 5, 2019  

 

 

7



 

 